Title: To Thomas Jefferson from Henry Dearborn, 11 June 1807
From: Dearborn, Henry
To: Jefferson, Thomas


                        
                            
                                11 Jun 1807
                            
                        
                        Outlines of a system for organizing the Militia 
                        in three Classes—. 
                        1st. Class to include all free, white, male citizens between the ages of 19. & 26. to be formed into
                            companies of from 50. to 72. privates, in Battalions of 4. or 5. companies. Regiments of from 2. to 4. Battalions,
                            Brigades of from 3 to 4. Regiments, & Divisions of two Brigades—in suitable proportions of Infantry, Cavalry &
                            Artillery, & armed at the expense of the United States—to be exercised 6. days in each year, & be liable to be called
                            into actual service for any time not exceeding 8. months.
                        2d. Class to include all &c. &c. between the ages of 26. & 33. & organized like the
                            first class, & armed at their own expense, or by their respective states, to be exercised 3. days in each year, & be
                            liable to be called into service in their own States, or the adjoining States for 4. months.
                        3d. Class to include all &c. &c. between the ages of 33. & 43. to be formed into
                            companies, Battalions & Regiments, and armed as the second class, & to be exercised one day in each year, to be liable
                            to be called into actual service in their respective States for a term not exceeding 3. months.
                        The Captains & Subalterns of each class to be exclusively appointed from the class in which they shall be
                            enrolled those appointed in the 1st. Class may serve in that class until they may be 30. years of age. Those appointed in
                            the second class may serve in that class until they are 40. years old, & those appointed in the 3d. Class may serve
                            until they are 48. years old. The field Officers of the 1st. & 2d. Class may be appointed from either of those two
                            classes, & may serve in either until they shall be 40. years of Age. The General Officers may be Appointed from either
                            of the three Classes & may serve until they shall be 48. years of age.
                  By the latest returns & such estimates as have been made for those States & territories from which no returns have been received the total number of Militia enrolled agreeably to the existing Laws amount to   636,000
                  
                  
                  
                     
                        
                           The proposed system would reduce the number at the rate of above 11. per cent, of course the number would be
                           566,000
                        
                        
                           It is presumed that the respective classes would contain the following numbers.
                           
                        
                        
                           
                           1st. Class
                           185,000
                        
                        
                           
                           2d. Class
                           174,000
                        
                        
                           
                           3d. Do.
                           
                              207,000
                           
                        
                        
                           
                           
                           566,000
                        
                     
                  
                        
                        a Draft of 74. of the 1st. Class for actual service would form an army of 25,000. & two others of from 10.
                            to 11,000 each, & by a Draft of 1/10 from the second
                            class, & of 1/16 from the third class, corps of observation,
                            & guards for exposed places might be formed to the amount of 30,000 men.
                        By the present system each man has to turn out for exercise 4. days in each of 27. years, which amounts to
                            108. days. By the proposed system each man would be liable to turn out for exercise only 73. days in the course of his
                            life.
                        To arm & accoutre the 1st. Class including 10,000 Cavalry & 10,000 artillery, allowing the Infantry
                            muskets, Bayonets, & Cartridge boxes, the Cavalry each one Pistol & a Horsemans Sword, & the Artillery 300 field
                            pieces with the necessary apparatus will probably cost about   $2,000,000
                  
                        Those who shall serve in the 1st. Class 4. years or upwards should (except the Artillery) be allowed to
                            hold their arms until they shall have passed thro’ the second class, & then (or sooner if they die or leave the United
                            States) the arms to be returned to the Public.
                        10,000 of the 1st. Class ought to be rifle-men
                        50,000 Muskets might be supplied from the stock on hand.
                        25,000 might probably be purchased from the Militia of the 1st. Class. Contracts may be made in different
                            parts of the U.S. for eighty thousand Muskets & 10,000 Rifles, 10,000 Pistols & 10,000 Swords to be delivered in one,
                            two, or three years, & the field Pieces could be obtained from Foxall.
                        An Annual Appropriation of $500,000 for three years would be sufficient for arming the 1st. Class.
                        The Officers of the 1st. Class should be exercised two days in each year by suitable characters under the
                            direction of the General officer & be subjected to fines for non-attendance.
                        If this system should be legally & practically established, we might by calling out 73. of the 1st. Class
                            have our main Army of 30,000, & two other armies of 15,000 each for actual field service, while small drafts from the
                            2d. & 3d. Classes would be sufficient for garrisons & guards to the most exposed Ports & Harbours, at a distance
                            from the principal theatre of war.
                        Militia of the U.S.
                  
                     
                        
                           New Hampshire
                           25.524.
                        
                        
                           Massachusetts
                           68.178.
                        
                        
                           Vermont
                           17.157.
                        
                        
                           Rhode Island
                           5.445 
                           
                        
                        
                           Connecticut
                           21.286.
                        
                        
                           New York
                           78.636.
                        
                        
                           New Jersey
                           32.342.
                        
                        
                           Pennsylvania
                           96.436.
                        
                        
                           Delaware
                           4.000 
                           
                        
                        
                           Maryland
                           36.000 
                           
                        
                        
                           Virginia
                           71.309.
                        
                        
                           North Carolina
                           43.753.
                        
                        
                           South Carolina
                           35.823.
                        
                        
                           Georgia
                           19.559.
                        
                        
                           Kentucky
                           32.229.
                        
                        
                           Tennessee
                           16.814.
                        
                        
                           Ohio
                           15.350.
                        
                        
                           District of Columbia
                           2.201.
                        
                        
                           Mississippi Territory
                           2.158.
                        
                        
                           Indiana Territory
                           2.067.
                        
                        
                           Orleans Territory
                           5.543.
                        
                        
                           Louisiana Territory
                           2.200
                        
                        
                           Michigan Territory
                           
                                  
                              1.028
                           
                        
                        
                           Total
                           636.038.
                        
                     
                  
                        
                    